Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.591 Filed 05/13/21 Page 1 of 26




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

MANN CONSTRUCTION, INC.,
BROOK WOOD, KIMBERLY WOOD,
LEE COUGHLIN, and DEBBIE COUGHLIN,                        Case No. 1:20-cv-11307
                                                          Honorable Thomas L. Ludington
                     Plaintiffs,                          Magistrate Judge Patricia T. Morris.
v.

UNITED STATES OF AMERICA,

                  Defendant.
__________________________________________/

  OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
JUDGMENT, DENYING PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT, AND
                   DISMISSING THE COMPLAINT

       This matter is before the court pursuant to the parties’ cross-motions for summary

judgment. ECF Nos. 38, 39. Plaintiffs are taxpayers claiming that an Internal Revenue Service

(“IRS”) revenue notice requiring them to disclose a potentially abusive transaction was issued

without notice and comment in violation of the Administrative Procedure Act, 5 U.S.C. § 551 et

seq. For the reasons set forth below, Defendant’s Motion for Summary Judgment will be granted,

Plaintiffs’ Motion for Summary Judgment will be denied, and the Complaint will be dismissed.

                                               I.

                                              A.

       This case concerns a conflict familiar to federal courts: a dispute between the IRS and a

group of taxpayers who believe they have paid too much tax. Unlike the ordinary case, however,

the parties here are not litigating the payment of a tax but the payment of a penalty—a penalty

that, by operation of the Internal Revenue Code, Treasury regulations, and IRS tax guidance, is

imposed regardless of whether any tax is owed. This penalty has its roots in a reporting regime
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.592 Filed 05/13/21 Page 2 of 26




that is administered by the IRS and built on the notion that “the best way to combat tax shelters

is to be aware of them.” H.R. Rep. 108-548, at 261 (2004).

       Many taxpayers want to “shelter” their income by deferring or reducing their tax liability.

Some of these shelters, like certain employee welfare benefit funds, have received Congressional

blessing. See 26 U.S.C. § 419. Others have not. In the early 1980s, Congress confronted the

“growing phenomenon of abusive tax shelters” with legislation targeting tax shelter promoters.1

S. Rep. 97-494, at 266 (1982). Shortly after enacting civil and criminal penalties in I.R.C. §§

6700 and 6701 for promoters, Congress passed the Deficit Reduction Act of 1984, Pub. L. 98-

369, 98 Stat. 494 (1984), which added I.R.C. §§ 6111, 6112, 6707, and 6708. Sections 6111 and

6112 required tax shelter “organizers” to register the shelters in a manner prescribed by the

Treasury and to maintain a list of investors. These requirements were enforced by civil penalties

in §§ 6707 and 6708. Congress enacted this reporting regime because, without one, “promoters

kn[ew] that even if a tax scheme they market is clearly faulty, some investors’ incorrect returns

will escape detection.” H.R. Rep. 98-432, at 1351 (1984). The tax shelters of the 1970s and 80s

were eventually curtailed by the Tax Reform Act of 1986, Pub L. 99-514, 100 Stat. 2716 (1986),

which added I.R.C. § 469 to limit passive activity losses.

       By the 1990s, a new generation of tax shelters had emerged, and regulators felt that the

rules at their disposal were not up to the challenge. Saltzman, supra, ¶ 7B.18. The Treasury thus

issued temporary regulations under I.R.C. § 6011 requiring corporate taxpayers to disclose their

participation in “reportable transactions.” 65 Fed. Reg. 11,205 (Mar. 2, 2000). Notably, whether

a transaction was “reportable” turned on whether it was the “same as or substantially similar to”

a “listed transaction” identified by the IRS. Id. The Treasury continued to develop its flexible


1
  The history of the IRS reporting regime is discussed in greater detail in Michael I. Saltzman, IRS
Practice and Procedure ¶ 7B.18 (2020).

                                               -2-
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.593 Filed 05/13/21 Page 3 of 26




reporting regime over the following years but lacked authority to penalize taxpayers for failure to

disclose. Saltzman, supra, ¶ 7B.18. Congress addressed this problem in 2004 by passing the

American Jobs Creation Act of 2004, Pub L. 108-357, 118 Stat. 1418 (2004), which created

I.R.C. § 6707A. Section 6707A laid the statutory foundation for the new reporting regime by

establishing penalties for nondisclosure and defining “reportable transaction” and “listed

transaction” by reference to Treasury regulations. See 26 U.S.C. § 6707A.

       Since then, the IRS has identified many listed transactions by notice, in effect requiring

taxpayers to disclose their participation or face substantial penalties under I.R.C. § 6707A. One

of these revenue notices is IRS Revenue Notice 2007-83, the subject of controversy here.

                                                B.

       Employers sometimes provide life insurance coverage to employees through special

trusts or organizations (“welfare benefit funds”) and deduct at least part of their contributions

under I.R.C. § 419. See Edwin T. Hood & John J. Mylan, 1 Federal Taxation of Close

Corporations § 2:49 (2020). Often, the welfare benefit fund will offer “group term life

insurance,” which, for a limited time, provides a death benefit to participating employees in

exchange for a premium—most or all of which is paid by the employer. Julia Kagan, Group

Term Life Insurance, Investopedia (Jul. 4, 2020), https://www.investopedia.com/terms/g/group-

term-life-insurance.aspEmployers [https://perma.cc/HDN5-2ZPN]. Employers can deduct the

cost of premiums up to the “qualified cost” of the welfare benefit fund, which is typically the

current cost of insurance. See 26 U.S.C. § 419(b); see also Neonatology Assocs., P.A. v. Comm’r,

299 F.3d 221, 229 (3d Cir. 2002) (finding “contributions in excess of the amounts necessary to

pay for annual term life insurance protection” to be nondeductible).




                                               -3-
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.594 Filed 05/13/21 Page 4 of 26




         This case concerns a similar arrangement involving “cash value life insurance,” also

called “whole life insurance.”2 Cash value life insurance is commonly understood as an

investment vehicle combining permanent life insurance coverage with a cash value investment

account.     Julia   Kagan,    Cash     Value    Life    Insurance,   Investopedia   (Jul.   8,   2020),

https://www.investopedia.com/terms/c/cash-value-life-insurance.asp            [https://perma.cc/SLS2-

358E]. Whole life insurance ordinarily offers a guaranteed minimum rate of return on the cash

value, regular premium rates, and a guaranteed death benefit. See Ryan Frailich, Forbes Guide to

Whole      Life   Insurance,   Forbes    (Mar.    27,    2020),   https://www.forbes.com/advisor/life-

insurance/whole-life-insurance/ [https://perma.cc/2Q5X-T9C2]. Other forms of cash value life

insurance offer the same features in different varieties. “Universal life insurance,” for example,

usually provides a variable rate of return, as well as an adjustable death benefit and premium.

Ashley Chorpenning, Understanding Universal Life Insurance, Forbes (Jul. 17, 2020),

https://www.forbes.com/advisor/life-insurance/universal-life-insurance/ [https://perma.cc/Z5S9-

LBL5].

         Whole life insurance is usually priced above term life insurance given that part of the

regular premium funds the cash value component in addition to the death benefit. Id. The

policyholder can, under certain terms, borrow or withdraw the cash value, which accumulates on

a tax-deferred-basis like a qualified 401(k) or IRA plan. Id. However, the restrictions on the

death benefit, coupled with the limited rate of return on the cash value, make whole life

insurance a particularly long-term and conservative form of investment. Id.




2
  The operation and tax consequences of whole life insurance are further discussed in Am. Elec. Power,
Inc. v. United States, 136 F. Supp. 2d 762, 766–67 (S.D. Ohio 2001) (discussing the operation of whole
life insurance in the context of the sham transaction doctrine), aff’d sub nom. Am. Elec. Power Co. v.
United States, 326 F.3d 737 (6th Cir. 2003).

                                                   -4-
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.595 Filed 05/13/21 Page 5 of 26




                                                    II.

                                                    A.

          The facts in this case are not in dispute. Plaintiffs Brook Wood and Lee Coughlin and

their respective spouses, Kimberly Wood and Debbie Coughlin, are Michigan residents. ECF No.

1 at PageID.2. Brook Wood and Lee Coughlin are the sole and co-equal shareholders of Mann

Construction, Inc. (“Mann Construction”), a Michigan corporation. Mann Construction is “a

general contractor that also provides construction management and design-build services.” Id. at

PageID.15. In addition to being owners, Wood and Coughlin are “key employees” of Mann

Construction. Id. at PageID.16. Mann Construction is an “S-Corporation,” having elected to be

taxed under Subchapter S of Chapter 1 of the Code. Id. As a result, income to Mann Construction

is “passed through” to Wood and Coughlin.

          In 2013, Mann Construction established the Mann Construction, Inc. Death Benefit Trust

and Restricted Property Trust (the “Benefits Trust” or the “DBT/RPT”).3 Id. at PageID.15.

Plaintiffs describe the rather complex operation of the DBT/RPT in a document supporting their

2013 Form 8275 (Disclosure Statement). See ECF No. 1-1. Plaintiffs included the same Form

8275 and supporting document as an exhibit to their complaint. Id. Plaintiffs discuss the

DBT/RPT as follows:

          In Tax Year 2013, on or about December 17, 2013, Taxpayer [Mann
          Construction] established two irrevocable trusts, known as the Mann
          Construction, Inc. Death Benefit Trust and the Mann Construction, Inc.,
          Restricted Property Trust. The terms and conditions of each Trust are more fully
          set forth in a certain Mann Construction, Inc. Benefits Trust Agreement (herein
          called the “Trust Agreement”). Pursuant to the Trust Agreement, the Death
          Benefit Trust and Restricted Property Trust are irrevocable. Each Trust is a
          taxable trust under Subchapter J of the Internal Revenue Code. The Trustee of
          each Trust is Aligned Partners Trust Company, an independent third-party trustee.
          The business and tax purposes of the Trust are as follows: (1) with respect to the
          Death Benefit Trust, the purpose is to further the development or continuation of
3
    Other taxpayers have participated in “identical DBT/RPT benefit plans.” ECF No. 1 at PageID.12.

                                                   -5-
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.596 Filed 05/13/21 Page 6 of 26




     the taxpayer's business and contributions, which are made in furtherance of a
     bona fide profit objective independent of tax consequences; and (2) with respect
     to the Restricted Property Trust, the purpose is to provide the employee an
     appreciating property interest, namely a beneficial interest in the Restricted
     Property Trust, that is subject to a substantial risk of forfeiture, in consideration
     for employee's continued provision of valuable services to Taxpayer.
     Contributions to the Restricted Property Trust are not deductible by the Taxpayer
     unless, as the employee has done, the employee includes such contribution in
     income currently by filing an Internal Revenue Code ("IRC") Section 83(b)
     election. The facts and circumstances of the Death Benefit Trust, in particular the
     triggering of the substantial risk of forfeiture if the base policy premium (i.e., the
     current cost of the death benefit) is not received by the independent third party
     trustee, clearly establishes that the Death Benefit Trust is established in
     furtherance of a bona fide profit objective independent of tax consequences, and
     moreover is intended to incentivize and retain key employees. See [Curcio v.
     Comm'r, 689 F.3d 217, 225 (2d Cir. 2012)] and [Schneider v. Comm'r, 63 T.C.M.
     (CCH) 1787 (T.C. 1992)].

     The Taxpayer’s agreement to make contributions to the Death Benefit Trust arises
     from a certain Death Benefit Agreement entered into between the Taxpayer and
     employee. Therein the Taxpayer agrees to make contributions to the Death
     Benefit Trust in an amount not to exceed the base policy premium with respect to
     a pure whole life insurance policy owned by the Death Benefit Trust, insuring the
     employee. Nevertheless, the Taxpayer’s agreement to make the annual Death
     Benefit Trust contribution is dependent upon available cash of the Taxpayer and
     the employee continuing as an employee (as the entire and sole purpose of the
     Death Benefit Trust is to pay the current cost of the death benefit). Likewise, the
     construct of the Death Benefit Trust is such that the Trustee must receive in each
     year following the effective date of the Death Benefit Trust, a contribution with
     respect to the employee that is not less than or more than the base policy premium
     with respect to the whole life policy insuring the employee. If the Trustee does
     not receive the required contribution to the Death Benefit Trust, and the employee
     has not previously died, then the whole life insurance contract lapses, leading to a
     forfeiture of the entire cash surrender value of the policy to a designated
     charitable organization; this latter such transfer is from the Restricted Property
     Trust based on the substantial risk of forfeiture inherent in this latter Trust.

     The Trustee of the Death Benefit Trust is required to use the contributions from
     Taxpayer to pay the base policy premium with respect to the whole life insurance
     policy insuring the employee. The whole life insurance policy contract
     specifically provides that the current cost of the life insurance protection under the
     policy (plus administrative costs and expenses) is an amount equal to the base
     policy premium. The base policy premium for the policy on the present
     participating employees’ lives is $70,000.00. The Trustee of the Death Benefit
     Trust is the owner and beneficiary of the life insurance policy; provided, however,
     the Trustee has no legal right to access the cash values; similarly, neither the

                                             -6-
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.597 Filed 05/13/21 Page 7 of 26




     Taxpayer, nor the insured employee, has access to the cash value. The Trustee
     holds legal title to the policies. The beneficial owners of the Death Benefit Trust
     are either the beneficiary designated by the employee to receive the death
     proceeds and, in all other cases, the Restricted Property Trust. The beneficial
     owners of the Restricted Property Trust are the employee if the risk of forfeiture
     does not occur and an IRC Section 501(c)(3) charitable organization if the risk of
     forfeiture does occur.

     The whole life insurance policy contract provides that if the base policy premium
     is not timely paid, the policy will lapse. Likewise, the Death Benefit Trust, which
     is the owner of the whole life insurance policy, buttresses the contractual
     language inherent in the policy insofar as if the Trustee does not receive a
     contribution sufficient to pay the base policy premium, then, in accordance with
     the Death Benefit Trust provisions, the entire cash surrender value is paid to the
     Restricted Property Trust. This transfer to the Restricted Property Trust is in
     satisfaction of the Restricted Property Trust’s security interest. No prepayment of
     subsequent year base policy premiums is permissible; similarly the Trustee of the
     Death Benefit Trust cannot borrow from the cash surrender value to fund base
     policy premium obligations. Furthermore, if a base policy premium is not timely
     received by the Trustee, the Trustee of the Death Benefit Trust is required to
     surrender the policy and receive the cash surrender value proceeds. The Trustee is
     then required to pay the cash surrender value proceeds to the Restricted Property
     Trust, which in turn, in accordance with the terms of the Restricted Property
     Trust, must transfer the cash surrender value to an IRC Section 501(c)(3)
     charitable organization (discussed below).

     If Taxpayer makes the base policy premium contributions to the Death Benefit
     Trust throughout the term of the Restricted Property Trust and the Death Benefit
     Trust (i.e., five (5) years), then the employee becomes vested in the assets of the
     Restricted Property Trust. The asset owned by the Restricted Property Trust is the
     cash surrender value of the policy insuring the employee. At this time, the entire
     value of the Restricted Property Trust becomes taxable to the employee, in
     accordance with IRC Section 83. Accordingly, the Trustees of the Restricted
     Property Trust and Death Benefit Trust shall execute such documents as
     necessary to transfer the policy (inclusive of its cash value) to the employee. This
     transfer is taxable to the employee.

     Pursuant to a certain Restricted Property Agreement entered into between
     Taxpayer and employee, the Taxpayer agrees to makes certain contributions to
     Aligned Partners Trust Company, Trustee of the Restricted Property Trust. All
     contributions to the Restricted Property Trust are to be invested by the Trustee of
     the Restricted Property Trust as paid-up additions with respect to the life
     insurance policy owned by the Death Benefit Trust. In no event can the
     investment by the Restricted Property Trust be used by the Death Benefit Trust to
     fund the base policy premium for the current year or any future years. To secure
     the Restricted Property Trust’s investment in the Death Benefit Trust, the Death

                                            -7-
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.598 Filed 05/13/21 Page 8 of 26




      Benefit Trust shall grant to the Restricted Property Trust a security interest
      covering the entire cash value of the whole life insurance policy.

      In the event the policy lapses, due to Taxpayer's failure to make a base policy
      premium contribution during the term of the Death Benefit Trust (i.e., five (5)
      years), the cash surrender value proceeds attributable to such lapse are required to
      be paid to the Restricted Property Trust in full satisfaction of the security interest
      previously granted by the Death Benefit Trust. In accordance with the terms of the
      Restricted Property Trust, to the extent this lapse occurs prior to the expiration of
      the term of the Restricted Property Trust (i.e., five (5) years), the Restricted
      Property Trust shall transfer the entirety of the cash surrender value received to a
      charitable organization previously designated by the employee.

      Accordingly, the employee’s rights with respect to the amounts invested as paid-
      up additions, and the entirety of the cash surrender value, are subject to a
      substantial risk of forfeiture (within the meaning of IRC Section 83). In other
      words, if either the employee terminates employment with the Taxpayer, or if the
      Taxpayer does not make the necessary contribution to the Death Benefit Trust to
      pay the base policy premium during the term of the Restricted Property
      Agreement, or if the Taxpayer terminates the Death Benefit Trust, then the whole
      life insurance policy will lapse and the cash surrender value proceeds shall be
      transferred by the Trustee, in accordance with the express language of the
      Restricted Property Trust, to an IRC Section 501(c)(3) charitable organization.
      Therefore, the employee will not be entitled to receive the cash surrender value of
      such life insurance policy. Having said that, if none of the preceding events occur
      prior to the lapse of the Restricted Property Trust (i.e., five (5) years) then, at that
      time, the Trustee of the Restricted Property Trust shall transfer the life insurance
      policies to the respective employees, who shall include in gross income the value
      of the life insurance policy received, less any amounts previously included in
      gross income pursuant to any elections made by such employee under IRC
      Section 83(b).

      Pursuant to the terms of the Restricted Property Agreement, the employee agreed
      to make an IRC Section 83(b) election to include the Restricted Property Trust
      contribution (i.e., up to $30,000.00 annually for the current participants) in his
      taxable income in the year of contribution. The contribution by the Taxpayer to
      the Restricted Property Trust constitutes a transfer of property for purposes of
      IRC Section 83. See Treasury Regulation Section l.83-3(e). Therefore, Taxpayer
      is entitled to a deduction in the current year, equal to such amount, under IRC
      Sections 83(h), 162, and 402(b).

ECF No. 1-1 at PageID.34–37. Plaintiffs summarize the expected tax consequences of the

DBT/RPT as follows,




                                               -8-
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.599 Filed 05/13/21 Page 9 of 26




        (i) [Wood and Coughlin] [were] required to include in income the value of the
        economic benefit of the current death benefit based on the current cost of such
        death benefit; (ii) the entirety of the contribution to the Restricted Property Trust
        even though the employee had no current or future right to such money as it was
        subject to a Risk of Forfeiture which would result in a charity receiving all such
        assets; (iii) if the Risk of Forfeiture expired, the Trustee would send a Form 1099
        to the employee reporting the entire value of the Policy as taxable; and (iv) Mann
        was entitled to a deduction in accordance with the express provisions of IRC §§
        61 and 419 for contributions to the DBT and in accordance with the express
        provisions of IRC §§ 162 and 83(h) for contributions to the RPT.

ECF No. 1 at PageID.20.

                                                     B.

        On November 5, 2007, the IRS published a revenue notice entitled “Abusive Trust

Arrangements Utilizing Cash Value Life Insurance Policies Purportedly to Provide Welfare

Benefits,” I.R.S. Notice 2007-83, 2007-2 C.B. 960 (the “Notice”). The Notice explains,

        The Internal Revenue Service (IRS) and Treasury Department are aware of
        certain trust arrangements claiming to be welfare benefit funds and involving cash
        value life insurance policies that are being promoted to and used by taxpayers to
        improperly claim federal income and employment tax benefits. This notice
        informs taxpayers and their representatives that the tax benefits claimed for these
        arrangements are not allowable for federal tax purposes. This notice also alerts
        taxpayers and their representatives that these transactions are tax avoidance
        transactions and identifies certain transactions using trust arrangements involving
        cash value life insurance policies, and substantially similar transactions, as listed
        transactions for purposes of § 1.6011-4(b)(2) of the Income Tax Regulations and
        §§ 6111 and 6112 of the Internal Revenue Code. This notice further alerts persons
        involved with these transactions of certain responsibilities that may arise from
        their involvement with these transactions.

I.R.S. Notice 2007-83, 2007-2 C.B. 960. The Notice thereby notifies taxpayers of their duty to

report their participation in a “listed transaction” or “substantially similar” transaction to the

Office for Tax Shelter Analysis (“OTSA”) by filing a Form 8886.4 The Notice describes a “listed

transaction” as follows:


4
  The regulatory authority for requiring disclosure derives from 26 C.F.R. § 1.6011-4. The section
provides, “Every taxpayer that has participated . . . in a reportable transaction within the meaning of
paragraph (b) of this section and who is required to file a tax return must file within the time prescribed in

                                                    -9-
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.600 Filed 05/13/21 Page 10 of 26




        Any transaction that has all of the following elements, and any transaction that is
        substantially similar to such a transaction, are identified as “listed transactions”
        for purposes of § 1.6011-4(b)(2) and §§ 6111 and 6112, effective October 17,
        2007, the date this notice is released to the public.

        (1) The transaction involves a trust or other fund described in § 419(e)(3) that is
            purportedly a welfare benefit fund.

        (2) For determining the portion of its contributions to the trust or other fund that
            are currently deductible the employer does not rely on the exception in §
            419A(f)(5)(A) (regarding collectively bargained plans).

        (3) The trust or other fund pays premiums (or amounts that are purported to be
            premiums) on one or more life insurance policies and, with respect to at least
            one of the policies, value is accumulated either:

            (a) within the policy (for example, a cash value life insurance policy); or

            (b) outside the policy (for example, in a side fund or through an agreement
                outside the policy allowing the policy to be converted to or exchanged for
                a policy which will, at some point in time, have accumulated value based
                on the purported premiums paid on the original policy).

        (4) The employer has taken a deduction for any taxable year for its contributions
            to the fund with respect to benefits provided under the plan (other than post-
            retirement medical benefits, post-retirement life insurance benefits, and child
            care facilities) that is greater than the sum of the following amounts:

                 (a) With respect to any uninsured benefits provided under the plan,

                         (i)      an amount equal to claims that were both incurred and paid
                                  during the taxable year; plus

                         (ii)     the limited reserves allowable under § 419A(c)(1) or (c)(3),
                                  as applicable; plus

                         (iii)    amounts paid during the taxable year to satisfy claims
                                  incurred in a prior taxable year (but only to the extent that


paragraph (e) of this section a disclosure statement in the form prescribed by paragraph (d) of this
section.” 26 C.F.R. § 1.6011-4(a). Subsection (b) states that “[a] reportable transaction is a transaction
described in any of the paragraphs (b)(2) through (7) of this section.” Id. § 1.6011-4(b). Under paragraph
(b)(2), “a listed transaction is a transaction that is the same as or substantially similar to one of the types
of transactions that the Internal Revenue Service (IRS) has determined to be a tax avoidance transaction
and identified by notice, regulation, or other form of published guidance as a listed transaction.” Id. §
1.6011-4(b)(2).

                                                    - 10 -
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.601 Filed 05/13/21 Page 11 of 26




                           no deduction was taken for such amounts in a prior year);
                           plus

                   (iv)    amounts paid during the taxable year or a prior taxable year
                           for administrative expenses with respect to uninsured
                           benefits and that are properly allocable to the taxable year
                           (but only to the extent that no deduction was taken for such
                           amounts in a prior year).

            (b) With respect to any insured benefits provided under the plan,

                   (i)     insurance premiums paid during the taxable year that are
                           properly allocable to the taxable year (other than premiums
                           paid with respect to a policy described in (3)(a) or (b)
                           above); plus

                   (ii)    insurance premiums paid in prior taxable years that are
                           properly allocable to the taxable year (other than premiums
                           paid with respect to a policy described in (3)(a) or (b)
                           above); plus

                   (iii)   amounts paid during the taxable year or a prior taxable year
                           for administrative expenses with respect to insured benefits
                           and that are properly allocable to the taxable year (but only
                           to the extent that no deduction was taken for such amounts
                           in a prior year).

            (c) For taxable years ending prior to November 5, 2007, with respect to
                life insurance benefits provided through policies described in (3)(a)
                and (b) above, the greater of the following amounts:

                   (i)     in the case of an employer with a taxable year that is the
                           calendar year, the aggregate amounts reported by the
                           employer as the cost of insurance with respect to such
                           policies on the employees' Forms W-2 (or Forms 1099) for
                           that year, plus an amount equal to the amounts that would
                           have been reportable on the employees' Forms W-2 for that
                           year, but for the exclusion under section 79 (relating to the
                           cost of up to $50,000 of coverage); or, in the case of an
                           employer with a taxable year other than the calendar year,
                           the portions of the aggregate amounts reported by the
                           employer on the Forms W-2 (or Forms 1099) as described
                           in (i), above, (or that would have been reported absent the
                           exclusion under § 79) that are properly allocable to the
                           employer's taxable year; and



                                           - 11 -
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.602 Filed 05/13/21 Page 12 of 26




                       (ii)    with respect to each employee insured under a cash value
                               life insurance policy, the aggregate cost of insurance
                               charged under the policy or policies with respect to the
                               amount of current life insurance coverage provided to the
                               employee under the plan (but limited to the product of the
                               current life insurance coverage under the plan multiplied by
                               the current year's mortality rate provided in the higher of
                               the 1980 or 2001 CSO Table).

               (d) The additional reserve, if any, under § 419A(c)(6) (relating to medical
                   benefits provided through a plan maintained by a bona fide
                   association), but only to the extent amounts are not already included
                   above in this paragraph (4), and only to the extent that no deduction
                   was taken for such amounts in a prior taxable year.

I.R.S. Notice 2007-83, 2007-2 C.B. 960. The Notice further provides that “[p]ersons required to

disclose or register these transactions under § 6111 who have failed to do so may be subject to

the penalty under § 6707(a).” Id. The Notice also establishes the Service’s intent to challenge the

listed transactions and its rationale for doing so:

       If, based on the facts and circumstances, an arrangement described above is
       properly characterized as a welfare benefit fund for purposes of §§ 419 and 419A
       (rather than a dividend arrangement, a plan deferring the receipt of compensation,
       or a split-dollar life insurance arrangement), an employer is allowed a deduction
       for contributions to the trust or other welfare benefit fund only to the extent
       allowed under §§ 419 and 419A. Under §§ 419 and 419A, no deduction is
       allowed with respect to premiums paid for life insurance coverage provided to
       current employees if the welfare benefit fund or the employer is directly or
       indirectly a beneficiary under the life insurance policy within the meaning of §
       264(a). In the promoted arrangements discussed above, the trust typically retains
       rights in the life insurance policies and is directly or indirectly a beneficiary under
       the policies, so that no deduction is allowed with respect to the life insurance
       premiums. See Situation 1 in Rev. Rul. 2007-65.

I.R.S. Notice 2007-83, 2007-2 C.B. 960. As indicated, the Service’s rationale is largely premised

on its analysis in the simultaneously issued Revenue Ruling 2007-65.




                                                - 12 -
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.603 Filed 05/13/21 Page 13 of 26




                                                    C.

        When filing its Form 1120S for tax year 2013 (“TY 2013”),5 Mann Construction included

a Form 8275 (Disclosure Statement) and a supporting document, “Exhibit A,” quoted in part

above, where it disclosed its contributions to the DBT/RPT and provided its legal rationale for

the tax treatment. See ECF No. 1-1.

        On May 9, 2019, the IRS issued a proposed adjustment to Mann Construction’s Form

1120S, disallowing deductions for Mann Construction’s contributions to the DBT/RPT for TY

2013 to 2017. ECF No. 1 at PageID.22. The disallowed deductions increased the income and tax

liability of both Wood and Coughlin. Id. The IRS subsequently imposed 6707A penalties on

Mann Construction, Wood, and Coughlin for TY 2013 to 2017 for failure to disclose

participation in the DBT/RPT. Id. at PageID.2–3. The TY 2013 penalties were as follows:

$10,000 for Mann Construction, $8,642.25 for Coughlin, and $7,794.00 for Lee.6 Id. On

November 26, 2019, Plaintiffs paid the 6707A penalties for TY 2013 and filed a Form 843

requesting a refund of the amount paid. ECF No. 1 at PageID.23.

                                                    D.

        Plaintiffs filed this action on May 26, 2020. They alleged four counts in their Complaint:

three purported violations of the Administrative Procedure Act (“APA”) and one claim for a

refund. Id. at PageID.23–29. Specifically, Plaintiffs alleged that the Notice was an “unauthorized

agency action” (Count I); that the Notice was “arbitrary and capricious” (Count II); that the

Notice was improperly issued without public notice and comment (Count III); and that the

DBT/RPT was not a listed transaction or substantially similar to one (Count IV). Id. Plaintiffs

5
 A Form 1120S is an income tax return form used by S-corporations.
6
 Under I.R.C. § 6707A, the penalty is “75 percent of the decrease in tax shown on the return as a result of
such transaction (or which would have resulted from such transaction if such transaction were respected
for Federal tax purposes),” with a minimum penalty of $10,000 for entities and $5,000 for natural
persons. 26 U.S.C. § 6707A(b).

                                                  - 13 -
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.604 Filed 05/13/21 Page 14 of 26




also alleged that the statute of limitations barred imposition of the 6707A penalty for TY 2013.

Id. at PageID.5, 23.

       On August 20, 2020, Defendant moved to dismiss the Complaint for failure to state a

claim. ECF No. 15. By that time, Plaintiffs had concurred in the dismissal of any claim for

injunctive or declaratory relief, so the only claim for relief remaining was for a judgment

awarding damages in the amount of the 6707A penalty assessed for TY 2013. ECF No. 15 at

PageID.72.

       On October 20, 2020, this Court entered an opinion and order granting in part and

denying in part Defendant’s Motion to Dismiss. ECF No. 22. Counts I, II, and IV were

dismissed, but with respect to Count III, this Court held that “Plaintiffs [] plausibly alleged that

the Notice is a legislative rule that should be set aside for failure to comply with notice and

comment.” Id. at PageID.255. Plaintiffs later moved for reconsideration of the dismissal of

Count IV, ECF No. 23, but their motion was subsequently denied, ECF No. 30.

       Defendant answered the Complaint on November 13, 2020. ECF No. 33. Consistent with

the Scheduling Order entered on December 9, 2020, ECF No. 37, the parties have since filed

cross-motions for summary judgment, ECF Nos. 38, 39. Timely response and reply briefs have

also been filed. ECF Nos. 41, 42, 43, 44.

                                                II.

       “The APA establishes the procedures federal administrative agencies use for ‘rule

making,’ defined as the process of ‘formulating, amending, or repealing a rule.’” Perez v. Mortg.

Bankers Ass’n, 575 U.S. 92, 95 (2015) (citing 5 U.S.C. § 551(5)). Under the APA, “[a] person

suffering legal wrong because of agency action, or adversely affected or aggrieved by agency




                                               - 14 -
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.605 Filed 05/13/21 Page 15 of 26




action within the meaning of a relevant statute, is entitled to judicial review thereof.” 5 U.S.C. §

702. The APA further empowers federal courts to set aside unlawful agency action.

       (2) [The reviewing court shall] hold unlawful and set aside agency action,
       findings, and conclusions found to be—

               (C) without observance of procedure required by law; . . . .

5 U.S.C. § 706(2). “When a federal court is reviewing a final agency action, the usual rules and

standards governing summary judgment do not apply.” KPK Techs., Inc. v. Cuccinelli, No. 19-

10342, 2019 WL 4416689, at *3 (E.D. Mich. Sept. 16, 2019) (citing Alexander v. Merit Sys.

Prot. Bd., 165 F.3d 474, 480–81 (6th Cir. 1999)). “[S]ummary judgment ‘serves as the

mechanism for deciding, as a matter of law, whether an agency action is supported by the

administrative record and is otherwise consistent with the APA standard of review.’” Singh v.

Johnson, No. 15-CV-12957, 2016 WL 3476701, at *3 (E.D. Mich. June 27, 2016) (quoting

Resolute Forest Prod., Inc. v. U.S. Dep’t of Agric., 187 F. Supp. 3d 100, 106 (D.D.C. 2016)).

                                                III.

       The only remaining issue in this case is whether the IRS was required to provide public

notice and an opportunity for comment before promulgating the Notice.

                                                A.

       The APA provides a three-step procedure for “notice-and-comment rulemaking” whereby

agencies are required to (1) issue a general notice of proposed rulemaking, (2) allow interested

persons an opportunity to participate, and (3) include in the final rule a “concise general

statement of [its] basis and purpose.” Perez v. Mortg. Bankers Ass’n, 575 U.S. 92, 96 (2015)

(discussing the notice and comment procedure in 5 U.S.C. § 553). However, “[n]ot all ‘rules’

must be issued through the notice-and-comment process . . . [T]he notice-and-comment

requirement ‘does not apply’ to ‘interpretative rules, general statements of policy, or rules of

                                               - 15 -
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.606 Filed 05/13/21 Page 16 of 26




agency organization, procedure, or practice.’” Id. at 96 (quoting 5 U.S.C. § 553(b)). “The APA

also recognizes that Congress may modify these requirements [] but provides that a

‘[s]ubsequent statute may not be held to supersede or modify this subchapter . . . except to the

extent that it does so expressly.’” Asiana Airlines v. F.A.A., 134 F.3d 393, 396 (D.C. Cir. 1998)

(quoting 5 U.S.C. § 559).

       In its Motion to Dismiss, Defendant advanced two arguments regarding Plaintiffs’ notice-

and-comment claim: (1) that the Notice was an interpretive rather than legislative rule; and (2)

that even if the Notice were a legislative rule, Congress had authorized its promulgation by a

procedure other than notice and comment. See ECF No. 15 at PageID.94–101. The first argument

was rejected because, as this Court explained, “[t]he Notice . . . defines a set of transactions to

which the statutory duty to report applies,” and “[t]axpayers who fail to comply are subject to

substantial penalties.” ECF No. 22 at PageID.254. Accordingly, the Notice is a legislative rule

that “changes taxpayers’ rights and obligations.” Id. (quoting Cohen v. United States, 578 F.3d 1,

9 (D.C. Cir. 2009), reh’g en banc granted in part, opinion vacated in part, 599 F.3d 652 (D.C.

Cir. 2010), and on reh’g en banc in part, 650 F.3d 717 (D.C. Cir. 2011)).

       With respect to the second argument, this Court declined to hold that Congress had

excepted the Notice from the APA because Defendant had not offered any “controlling authority

for an exception to notice and comment based on Congressional intent.” Id. at PageID.255.

Indeed, the only case that Defendant identified was the D.C. Circuit’s decision in Asiana

Airlines, supra, which this Court found sufficiently distinguishable to allow Count III to survive

a motion to dismiss.7 Id.



7
 While Defendant recounted the legislative history of section 6707A at some length in its Motion to
Dismiss, Asiana Airlines was only mentioned once along with a parenthetical explanation. ECF No. 15 at
PageID.103. In its reply brief, Defendant made no mention of Asiana Airlines but exclusively discussed

                                                - 16 -
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.607 Filed 05/13/21 Page 17 of 26




       For purposes of summary judgment, however, Defendant relies exclusively on the

argument that Congress authorized the IRS to promulgate the Notice without the notice and

comment period required by the APA. See ECF No. 38 at PageID.365–66.

                                                B.

       In essence, this case turns on two competing views of the APA and listed transaction

regime. Under Plaintiffs’ view, Congress intended the listed transaction regime to be consistent

with, rather than exempt from, the ordinary requirements of administrative rulemaking. See ECF

No. 39 at PageID.400–02. Plaintiffs concede that the IRS can identify listed transactions by

revenue notice but maintain that the agency must provide public notice and an opportunity for

comment before doing so. Id. Under Defendant’s view, Congress intended for the IRS to occupy

an exceptional role with respect to tax shelter reporting—a role that allows it to identify listed

transactions without compliance with APA procedure. See ECF No. 38 at PageID.365–66.

Defendant argues that this view is most consistent with “the statutory text and the chronology of

the statute and regulations.” ECF No. 44 at PageID.584. After thoroughly reviewing the briefing,

statutory text, and legislative record, Defendant would seem to have the better argument.

       Defendant’s principal argument relies on the text of the Internal Revenue Code and its

relationship to certain Treasury regulations. Under I.R.C. section 6707A, “[t]he term ‘listed

transaction’ means a reportable transaction which is the same as, or substantially similar to, a

transaction specifically identified by the Secretary as a tax avoidance transaction for purposes of

section 6011.” 26 U.S.C. § 6707A(c)(2). “Reportable transaction,” in turn, is defined as “any

transaction with respect to which information is required to be included with a return or

statement because, as determined under regulations prescribed under section 6011, such


its argument that the Notice was an interpretive rather than legislative rule. See ECF No. 19 at
PageID.200–01.

                                              - 17 -
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.608 Filed 05/13/21 Page 18 of 26




transaction is of a type which the Secretary determines as having a potential for tax avoidance or

evasion.” Id. § 6707A(c)(1). Accordingly, section 6707A incorporates by reference 26 C.F.R. §

1.6011-4, which allows the IRS to identify listed transactions “by notice, regulation, or other

form of published guidance.” 26 C.F.R. § 1.6011-4(b)(2). Defendant concludes, “By

incorporating the regulation into the statute, Congress authorized and instructed the IRS to

continue following that regulation, including the provision permitting the IRS to identify listed

transactions via notice.” ECF No. 38 at PageID.376.

       On first impression, Defendant’s conclusion would seem problematic because neither

section 6707A nor the relevant regulations reference the APA. As stated previously, the APA

limits the ability of a subsequent statute to modify or supersede its procedures “except to the

extent that it does so expressly.” 5 U.S.C. § 559. Consistent with this limiting language, courts

have held that section 559 “forbids amendment of the APA by implication.” Lane v. U.S. Dep’t

of Agric., 120 F.3d 106, 110 (8th Cir. 1997); Five Points Rd. Joint Venture v. Johanns, 542 F.3d

1121, 1127 (7th Cir. 2008) (“Section 559 therefore prevents a statute from amending the APA by

implication.”).

       Nonetheless, courts have long refrained from interpreting section 559 as requiring some

statutory language expressly superseding the APA. In Marcello v. Bonds, 349 U.S. 302 (1955),

the Supreme Court held that the Immigration and Nationality Act of 1963 (the “INA”), rather

than the APA, governed deportation proceedings, despite the lack of any clause superseding the

APA. After reviewing the text and history of the INA, the Court concluded,

       Exemptions from the terms of the Administrative Procedure Act are not lightly to
       be presumed in view of the statement in s 12 of the Act that modifications must be
       express[.] But we cannot ignore the background of the 1952 immigration
       legislation, its laborious adaptation of the Administrative Procedure Act to the
       deportation process, the specific points at which deviations from the
       Administrative Procedure Act were made, the recognition in the legislative

                                              - 18 -
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.609 Filed 05/13/21 Page 19 of 26




        history of this adaptive technique and of the particular deviations, and the
        direction in the statute that the methods therein prescribed shall be the sole and
        exclusive procedure for deportation proceedings. Unless we are to require the
        Congress to employ magical passwords in order to effectuate an exemption from
        the Administrative Procedure Act, we must hold that the present statute expressly
        supersedes the hearing provisions of that Act.

Id. at 310 (internal citation omitted). More recently, the D.C. Circuit has held that when

“Congress sets forth specific procedures that express its clear intent that APA notice and

comment procedures need not be followed, an agency may lawfully depart from the normally

obligatory procedures of the APA.”8 Asiana Airlines, 134 F.3d at 398 (internal quotation marks

and alterations omitted).

        In Asiana Airlines, several foreign airliners challenged an “FAA Interim Final Rule

imposing annual fees totaling nearly $100 million on flights that neither take off from nor land in

the United States.” Id. at 395. The airlines argued that the Interim Final Rule (“IFR”) had been

promulgated without notice and comment in violation of the APA. Id. at 396. Relying on

Marcello and other precedent, the D.C. Circuit articulated the question on appeal as “whether

Congress ha[d] established procedures so clearly different from those required by the APA that it

must have intended to displace the norm.” Id. at 397.

        Accordingly, the court compared the statutory framework that Congress had enacted in

Federal Aviation Reauthorization Act, 49 U.S.C. § 45301, with the framework set forth in the

APA. In doing so, the court noted that “Congress provided express direction to the FAA

regarding its procedure for establishing fees for overflights” and that such procedures—which

required the issuance of “an interim final rule”—“differ[ed] from those of the APA.” Id. at 398.


8
  Neither Plaintiffs nor Defendant have identified any binding Sixth Circuit authority regarding the
application of 5 U.S.C. § 559 and the APA’s notice and comment procedures. Accordingly, this Court
must turn to persuasive authority. With respect to the application of section 559, D.C. Circuit authority
has been cited by Plaintiffs and Defendant in this case, and by other circuits. See, e.g., California v. Azar,
911 F.3d 558, 578 (9th Cir. 2018) (citing Asiana Airlines, supra).

                                                   - 19 -
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.610 Filed 05/13/21 Page 20 of 26




The court also looked to the legislative history of the Federal Aviation Reauthorization Act,

which “demonstrate[d] that Congress sought rapid action from the agency to begin recovering

costs of services provided to overflights through FAA-controlled airspace which [until then] had

been ‘free riders.’” Id. at 398. The court held,

       In this statutory scheme, Congress specified procedures under § 45301(b)(2) that
       cannot be reconciled with the notice and comment requirements of § 553. . . .
       Were we to hold that the FAA had to issue a proposed rule and allow meaningful
       opportunity to comment before issuing the IFR, the resulting process would be so
       nearly indistinguishable from normal notice and comment as to deprive this
       special procedural provision of any effect, and to thwart the apparent intent of
       Congress in enacting the special procedure. It is therefore not difficult to conclude
       that Congress in this case purposely and expressly created an exception to the
       otherwise-applicable APA notice and comment procedures.

Id. Since Asiana Airlines was decided, the D.C. Circuit has continued to compare statutory

frameworks when deciding whether a subsequent statute supersedes the APA. See, e.g., Env’t

Integrity Project v. United States Env’t Prot. Agency, 177 F. Supp. 3d 36, 43 (D.D.C. 2016)

(holding that Congress did not “express intent to exempt the [Clean Water Act] from the general

provisions of FOIA” where plaintiffs identified “no clear FOIA-displacing language,” “specific

information-disclosure procedures” or “comprehensive, ‘freestanding’ scheme”), aff’d sub nom.

Env’t Integrity Project v. Env’t Prot. Agency, 864 F.3d 648 (D.C. Cir. 2017); Coal. for Parity,

Inc. v. Sebelius, 709 F. Supp. 2d 10, 17 (D.D.C. 2010)

       In Sebelius, a corporation consisting of managed behavioral health care organizations

(“MBHOs”) challenged certain interim final rules promulgated under the Mental Health Parity

and Addiction Equity Act of 2008 (“MHPAEA”), Pub. L. No. 110-343, 122 Stat. 3861 (2008).

Sebelius, 709 F. Supp. 2d at 11–13. The MHPAEA, which “amend[ed] the Employee Retirement

Security Act of 1974 (‘ERISA’), the Public Health Service Act, and the Internal Revenue Code,

with parallel provisions,” “require[ed] employer-sponsored group health plans to cover mental



                                                   - 20 -
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.611 Filed 05/13/21 Page 21 of 26




illness and substance abuse on the same basis as physical conditions.” Id. at 13. The challenged

rules had been drafted by the Departments of Health and Human Services, Labor and Treasury to

implement the statute. According to the plaintiff, however, these rules “expand[ed] the reach of

the MHPAEA and . . . threaten[ed] the longstanding practices [of] MBHOs” by, inter alia,

requiring “that health plans maintain a single deductible for medical/surgical and behavioral

health benefits.” Id. at 14. The plaintiff also argued that the rules were invalid because they were

promulgated without adequate notice and comment.

       The procedural portion of Sebellius, supra, turned on certain statutory language, which

stated, “The Secretary may promulgate any interim final rules as the Secretary determines are

appropriate to carry out this [part].” Id. (quoting 29 U.S.C. § 1191c). The Departments argued

that this language authorized them to issue the challenged rules without notice and comment.

The D.C. District Court, however, disagreed and held that the interim final rules were subject to

notice and comment. The court reasoned that while the “statutory language [in Asiana Airlines]

was mandatory and directed at a specific rulemaking procedure,” the enabling language cited by

the Departments was “permissive,” “wide-ranging,” and “d[id] not contain any specific deadlines

for agency action.” Id. at 19.

       In this case, the text, structure, and history of section 6707A and related Treasury

regulations “express [Congress’s] clear intent that APA notice and comment procedures need not

be followed.” Asiana Airlines, 134 F.3d at 398. As illustrated in Section I.A., supra, when

Congress enacted section 6707A, it did so with the understanding that compliance with tax

shelter regulations had become “a joke.” See Corporate Tax Shelters: Looking Under the Roof:

Hearing Before the S. Comm. on Finance, 107th Cong., 2 (2002) (statement of Sen. Max Baucus,




                                               - 21 -
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.612 Filed 05/13/21 Page 22 of 26




Chairman, S. Comm. on Fin.) [hereinafter Senate Hearing].9 The old regulatory framework was

obsolete and the IRS needed a new set of tools to detect and combat abusive transactions.

Accordingly, senior IRS officials came and sat before Congress and asked for penalties to

enforce their new reporting regime—penalties that would “change the risk reward analysis for

taxpayers who would enter into questionable transactions and play the audit lottery.” Id. at 4.

       Congress responded with section 6707A, which not only added penalties for the failure to

disclose reportable transactions, but defined “listed transaction” by reference to Treasury

regulations that allow the IRS to identify listed transactions by “notice, regulation, or other form

of published guidance.” 26 U.S.C. § 6707A; 26 C.F.R. § 1.6011-4. This reference is significant

because revenue notices, like revenue rulings and procedures, are normally issued without the

notice and comment required by the APA. See Stephanie Hunter McMahon, Classifying Tax

Guidance According to End Users, 73 Tax Law. 245, 257 (2020) (noting that revenue notices,

rulings and procedures are “[i]ssued without public notice and comment”). Had Congress

intended to limit the IRS to ordinary rulemaking, it could have qualified its reference to the

regulations prescribed under section 6011.

       Plaintiffs raise several arguments in support of their view that Congress intended the

listed transaction regime to comply with the APA. Their most persuasive argument is one that

was previously noted by this Court; namely, that the IRS should comply with the APA because

section 6707A and the related regulations are not “irreconcilable” with it. See ECF No. 43 at

PageID.579; ECF No. 22 at 255. But while the D.C. Circuit in Asiana Airlines noted that the

FAA procedures in that case “[could not] be reconciled” with the APA, Asiana Airlines, 134

F.3d at 398, the issue here is not formal logical consistency, as the term “reconcile” might


9
 Plaintiffs have introduced a copy of the Senate Finance Committee hearing into the record. See ECF No.
42-1.

                                                - 22 -
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.613 Filed 05/13/21 Page 23 of 26




otherwise suggest. The issue is “whether Congress has established procedures so clearly different

from those required by the APA that it must have intended to displace the norm.” Id.; see also

Ass’n of Data Processing Serv. Organizations, Inc. v. Bd. of Governors of Fed. Rsrv. Sys., 745

F.2d 677, 686 (D.C. Cir. 1984) (“[T]he import of the § 559 instruction is that Congress’s intent

to make a substantive change be clear.”).

       The distinction is more than mere semantics. While the IRS could operate the listed

transaction regime through ordinary rulemaking, doing so would undermine one of the principal

purposes of the regime: “[i]dentifying questionable transactions early . . . , in some cases

before the transactions even show up on tax returns.” Senate Hearing, at 8 (statement of Hon. B.

John Williams, Chief Counsel, IRS). Rather than prescribing an ordinary regulatory system,

Congress, through its enactment of section 6707A, endorsed the flexible reporting regime that

the IRS had already developed. Thus, even though Congress did not mandate a procedure

different from the APA, cf. Sebelius, 709 F. Supp. at 19 (noting that alternative rulemaking was

“permissive”), it nonetheless expressed a clear intent to “displace the norm,” Asiana Airlines,

134 F.3d at 397.

       Plaintiffs’ remaining arguments also fall short. Plaintiffs liken this case to Cohen, supra,

where the D.C. Circuit decided that IRS Revenue Notice 2006-50 was a legislative rule and

therefore subject to notice and comment.10 ECF No. 42 at PageID.445–46. However, Cohen did

not decide the discrete issue presented here: whether Congress authorized the IRS to promulgate

a legislative rule by some means other than notice and comment. As explained in this Court’s

prior order, Cohen stands for the proposition that a revenue notice should be treated as a




10
   Notice 2006-50 provided a refund procedure for certain excise taxes. See ECF No. 22 at PageID.253
(discussing Cohen, supra). Notice 2006-50 was not part of the listed transaction regime.

                                               - 23 -
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.614 Filed 05/13/21 Page 24 of 26




legislative rule to the extent that it changes the rights and obligations of taxpayers. See ECF No.

22 at PageID.254. Indeed, the application of 5 U.S.C. § 559 was not even mentioned in Cohen.

       Plaintiffs next characterize the enactment of section 6707A as “mere acquiescence” to the

IRS procedure for identifying listed transactions. See ECF No. 42 at PageID.447 (quoting

Skyworks, Ltd. v. Centers for Disease Control & Prevention, No. 5:20-CV-2407, 2021 WL

911720, at *12 (N.D. Ohio Mar. 10, 2021)). Plaintiffs argue that even if Congress acquiesced to

the IRS approach, it never “expressly approved it” Id.

       As Defendant explains, however, Congress did not “fail[] to act in the face of agency

action”—as the term “acquiesce” would suggest—but “studied the regulations and then enacted

legislation that references and utilizes the regulations.” ECF No. 44 at PageID.585. Additionally,

after section 6707A was enacted in 2004, Congress expanded the listed transaction regime first

by extending penalties to nonprofits in 2006,11 see Tax Increase and Reconciliation Act of 2005

§ 516, Pub. L. 109–222, and later by enhancing penalties for nondisclosure in 2010, see Small

Business Jobs Act of 2010 § 2041(a), Pub. L. 111-240. “Congress is presumed to be aware of an

administrative or judicial interpretation of a statute and to adopt that interpretation when it re-

enacts a statute without change.” Lorillard v. Pons, 434 U.S. 575, 580 (1978); see also Boeing

Co. v. United States, 537 U.S. 437, 457 (2003) (“The fact that Congress did not legislatively

override [a preexisting regulation] in enacting [a subsequent statute] serves as persuasive

evidence that Congress regarded that regulation as a correct implementation of its intent.”);

Reisner v. Comm’r, 108 T.C.M. (CCH) 518 (T.C. 2014) (“Congress is presumed to be aware of,

and to adopt, any longstanding administrative interpretation of the penalty statutes when it takes

no step to modify that interpretation.”).


11
   Section 4965, which expanded the disclosure penalties to nonprofits, defines “listed transaction” by
reference to section 6707A. 26 U.S.C. § 4965(e)(1)(B).

                                                - 24 -
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.615 Filed 05/13/21 Page 25 of 26




         Congress had multiple opportunities to clarify its interpretation of section 6707A and

surely would have done so if the initial enactment expressed mere acquiescence. Instead,

Congress reinforced a reporting regime that was operated without notice and comment and that,

under Congress’s supervision, has grown considerably in scope.12 See Recognized Abusive and

Listed    Transactions,      IRS,     https://www.irs.gov/businesses/corporations/listed-transactions

[https://perma.cc/H5JS-PGMK] (last visited May 13, 2021) (naming 36 listed transactions: 34

identified by revenue notice and two identified by revenue ruling).

         Plaintiffs’ reliance on the legislative history is similarly misplaced. For example,

Plaintiffs point to a remark by Senator Charles Grassley during a Senate hearing stating that

Congress needed to “be clear and not provide the IRS with tools that allow revenue agents to

overreach.” See ECF No. 42 at PageID.450–51 (quoting Senate Hearing, at 13 (statement of Sen.

Charles Grassley, Member, S. Comm. on Finance)). Plaintiffs present the Senator’s remark as

evidence that Congress intended for the IRS to abide by APA notice and comment. In reality,

Senator Grassley was expressing his position that Congress should couple the reporting regime

with a safe harbor for certain businessowners:

         I am not going to sit around and respect anybody’s right to have something if it
         affects somebody paying lower taxes, then somebody else is going to pick up the
         bill. So, that is why disclosure is so important. Having said that, we need to be
         clear and not provide the IRS with tools that allow revenue agents to overreach. A
         taxpayer engaging in a legitimate business transaction should have a safe harbor
         with disclosure. It seems to me that we need to couple the safe harbor with
         disclosure, and that is what the Finance Committee product does.




12
   Congress, in fact, continues to supervise the listed transaction regime. See, e.g., Letter from Charles P.
Rettig, Comm’r, IRS, to Sen. Charles Grassley, Chairman, S. Fin. Comm. (Feb. 12, 2020),
https://www.finance.senate.gov/imo/media/doc/Exhibit%20003%20-
%20Letter%20from%20Rettig%20to%20Grassley%20and%20Wyden%20(2020.02.12).pdf
[https://perma.cc/EJD3-4JQN] (last visited May 13, 2021) (responding to Senator Grassley’s request for
more information regarding transactions identified as a result of IRS Rev. Notice 2017-10)

                                                   - 25 -
Case 1:20-cv-11307-TLL-PTM ECF No. 45, PageID.616 Filed 05/13/21 Page 26 of 26




Senate Hearing, at 13. Later in the same statement, Senator Grassley praised the IRS efforts at

disclosure and even acknowledged that the “serious penalties,” which he supported, were

intended to “beef[] up the disclosure system.” Id. at 14. By “disclosure system,” Senator

Grassley was referring to the IRS’ notice-driven reporting regime, not any system operated

through ordinary rulemaking. Plaintiffs’ conclusion that Congress must have intended for the

IRS to comply with notice and comment is untenable on the record at bar.

        For the reasons stated above, this Court holds that Congress authorized the IRS to

promulgate IRS Revenue Notice 2007-83 without notice and comment. It bears emphasizing that

this holding is a narrow one. Plaintiffs’ briefing is riddled with appeals to the importance of APA

rulemaking and to the plight of taxpayers who, according to Plaintiffs, would “have no

protections [without] notice and comment.” ECF No. 42 at PageID.456. Even if “notice and

comment [is] necessary to obtain the wisest rule,” id. at PageID.457, this Court cannot substitute

its judgment for that of Congress, and no argument is advanced that Congress has exceeded its

constitutional authority to legislate.

                                               IV.

        Accordingly, it is ORDERED that Defendant’s Motion for Summary Judgment, ECF

No. 38, is GRANTED.

        It is further ORDERED that Plaintiffs’ Motion for Summary Judgment, ECF No. 39, is

DENIED.

        It is further ORDERED that the Complaint, ECF No. 1, is DISMISSED.

Dated: May 13, 2021                                    s/Thomas L. Ludington
                                                       THOMAS L. LUDINGTON
                                                       United States District Judge




                                              - 26 -
